Citation Nr: 1121779	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  09-04 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative joint disease with Grade II spondylolisthesis L5-S1.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1970 in the U.S. Marine Corps and from May 1971 to March 1982 in the U.S. Air Force.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Seattle, Washington Department of Veterans' Affairs (VA) Regional Office (RO), wherein the RO awarded the Veteran an increased disability rating for degenerative joint disease with Grade II spondylolisthesis L5-S1, assigning a 20 percent disability rating, effective June 12, 2008.  

In a December 2009 rating decision, the RO awarded separate 10 percent disability ratings for neuralgia of the left and right lower extremities, effective September 2, 2009.  The evidence of the claims file does not reflect that any notice of disagreement has yet been filed with respect to these claims.  As such, these matters are not in appellate status.  

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans' Law Judge in April 2011.  A transcript of that hearing has been associated with the claims file.


FINDING OF FACT

The evidence of record demonstrates that Veteran's degenerative joint disease with Grade II spondylolisthesis L5-S1 is productive of forward flexion of the thoracolumbar spine ranging from 50 to 80 degrees, but it was not manifested by favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes with bedrest prescribed by a physician.




	(CONTINUED ON NEXT PAGE)
CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for degenerative joint disease with Grade II spondylolisthesis L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for an increased rating in the July 2008 rating decision, he was provided notice of the VCAA in June 2008.  An additional VCAA letter was sent in January 2009.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  These VCAA letters also provided information pertaining to the downstream disability rating and effective date elements of his claim, and the Veteran was furnished a Statement of the Case in December 2008, with subsequent re-adjudication in April 2009, December 2009 and March 2011 Supplemental Statements of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

The Veteran's actions are also indicative of his actual knowledge of the requirements for substantiating his increased rating claim.  In statements and testimony presented during the pendency of this appeal, the Veteran has contended that a higher disability rating is warranted due to the incapacitating episodes from his lumbar spine under Diagnostic Code 5243.  In addition, he has also reported his symptoms to VA treating physicians as well as VA examiners and their affect on his occupation and daily life.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private medical records, VA outpatient treatment reports, Social Security Administration (SSA) Records, VA examinations, and statements and testimony from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2010).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

The Veteran is currently assigned a 20 percent disability rating for degenerative joint disease with Grade II spondylolisthesis L5-S1 under the provisions of Diagnostic Code 5327, pertaining to lumbosacral strain.  38 C.F.R. § 4.71a (2010).  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

A 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.
Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a (2010).

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a (2010).

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or  cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a (2010).

Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a (2010).

Under Diagnostic Code 5243, intervertebral disc syndrome or disc disease, may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which includes combining separate evaluations of the chronic orthopedic and neurologic manifestations, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which are rated on the total duration of incapacitating episodes over the past 12 months, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, if there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted 38 C.F.R. § 4.71a (2010).

Note 1 to the Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  38 C.F.R. § 4.71a (2010).

Analysis

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his current degenerative joint disease with Grade II spondylolisthesis L5-S1 warrants a higher disability rating.  During an April 2011 Travel Board hearing, the Veteran testified that he experienced incapacitating episodes including three in 2008, for which he went to a physician for treatment of the pain.  He reported however, that while he was confined to bed during such episodes, he was not prescribed bed rest by a physician for such.  The Veteran testified that, in hindsight, he should have consulted with a physician and gotten permission to stay in bed.  He reported receiving epidural injections for his back pain, including three in 2008, two in 2009, and one this year.  The Veteran testified that the major functional impairment of his back disorder was the incapacitating episodes when he could not get out of bed at times and had to crawl to the bathroom.  He stated that he terminated his employment because of this disability.  Finally, the Veteran testified that he had a lumbar fusion of the back which contributed to stiffening of the spine and he had neurological symptoms in his legs.  

As the Veteran's claim for an increased rating was received in April 2008, pursuant to 38 C.F.R. § 3.400(o), the Board will examine the record to determine whether within the year prior to the April 2008 receipt of the application for a higher rating, it was "factually ascertainable" that an increase in disability had occurred.

The Board notes that SSA records reflect that the Veteran was awarded Social Security disability benefits in February 2003 for disorders of the back, including both discogenic and degenerative.

Private and VA medical records from within a year of the date of the April 2008 claim reflect the Veteran was treated for his lumbar spine from February 2008 to February 2011.  

A May 2008 private treatment record noted that the Veteran reported that he had improvement of leg pain after an injection.  He complained mostly of back pain.  It was noted that he was reporting his pain level as a 0/10 down from a 2/10 prior to the procedure.  

In a June 2008 fee-basis VA examination, the Veteran reported symptoms of his lumbar spine included stiffness, weakness, numbness, malaise, erectile dysfunction, and weight loss.  He reported that pain occurred constantly which traveled to the right and left legs and was characteristic of burning, aching, sharpness and cramping.  Pain level was reported as a 6, on a scale of one to 10 with 10 being the worst.  The Veteran reported pain was elicited by physical activity and was relieved by rest and medication.  He required bed rest with pain.  The Veteran described symptoms as episodic severe spasms that lasted for days and required almost total immobilization.  He reported a past incapacitating episode occurred in February 2008, lasting 49 days, for which a physician recommended bed rest.  The Veteran's reported functional impairments included very limited bending and stooping, he could not lift or carry much weight and he could not walk over a short way.  He had no bowel or bladder complaints.

A physical examination of the back revealed forward flexion to 60 degrees with pain at 60 degrees, extension to 10 degrees with pain at 10 degrees, right and left lateral flexion to 15 degrees with pain at 15 degrees for each, and right and left rotation to 25 degrees with pain at 25 degrees for each.  Joint function was additionally limited due to pain, fatigue, weakness, lack of endurance following repetitive use, causing zero degrees of additional limitation of joint function.  Joint function was not further affected incoordination.  The examiner found no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Motor and sensory functions were within normal limits and left and right knee and ankle jerks were all +2.  In his diagnosis the examiner noted that subjectively there was a history of severe pain, spasms, and limited mobility and objectively there was tenderness and decreased range of motion of the lumbosacral spine.  He concluded that the effect of the condition on the Veteran's usual occupation and daily activity included very limited lifting and carrying and the Veteran could not bend, stoop, work in a bent down position, or walk far.  

A September 2008 private medical report reflects that an electromyography (EMG) study was normal.  

In October 2008, a private physician opined that, for now, he did not think that the Veteran was capable of full-time employment on a continual basis and, based on his evaluation, he did not think the Veteran would make any significant gains with or without surgical intervention.  

In a November 2008 VA outpatient treatment report, the Veteran reported having episodes of acute low back derangement syndromes with trivial moves such as bending, twisting, getting out of a chair or arising from bed.  He stated that he has had an episode in February 2008 and August 2008, lasting six to eight weeks.  The Veteran also reported having retired in 2003, his job training was that of an aircraft maintenance specialist, and he last worked with the Transportation Security Administration.  A subsequent November 2008 VA outpatient treatment report reflects that the Veteran's flexion was to 80 degrees with poor reversal of lumbar lordosis and he required an arm assist to recover.  Extension was to 10 degrees and right side bending was to 10 degrees, both with pain.  The VA physician noted that the persistent pain when standing and walking was new in the last few years and added to the Veteran's disability on a daily basis.  He concluded that there seemed no question that the combination of troubles would make the Veteran useless as a mechanic or in any job which required standing, walking, bending, or lifting and he had a reasonable argument for unemployability.  

In July 2009 the Veteran was treated at the VA for an acute exacerbation of chronic lower back pain from which he was ambulatory with a limping gait and used a cane.  He continued to have difficulty with ambulating due to pain in August 2009.  

In a September 2009 fee-basis VA examination, the Veteran reported symptoms of increased back pain with bending to put on his shoes and socks, climbing stairs, walking, and bending his trunk.  He reported that pain occurred constantly as a 9, on a scale of one to 10 with 10 being the worst.  The Veteran stated numbness down the left thigh and occasional muscle spasms in the back.  He reported several right sided nerve blocks with good relief of pain down the right leg and some improvement of pain down the left leg.  The Veteran stated he was able to walk 400 yards in approximately five to 10 minutes.  He did not have a history of falls.  The Veteran described symptoms including spasms, decreased motion, paresthesia, and numbness.  He did not experience stiffness or fatigue.  The Veteran reported weakness of the spine and leg as well as erectile dysfunction.  No bladder or bowel problems were reported.  He stated that pain occurred constantly, traveled down both legs, was severe, could be exacerbated by physical activity, was relieved by medication and nerve block injections, and he could function with medication.  The Veteran also stated that and during flare ups, he experienced functional impairment, such as difficulty walking over 100 yards because of back pain, and he was not receiving treatment for this condition.  He reported that he was never hospitalized nor had any surgery for this condition and the back was never infected.  His overall function impairment included difficulty walking over 100 yards due to pain, and difficulty putting on footwear or picking up anything off the floor.  

A physical examination of the back revealed a tenuous gait, unsteady walking, the requirement of a cane with ambulation, no objective evidence of radiating pain on movement, no muscle spasm, no tenderness, no guarding of movement, no weakness, normal muscle tone and musculature, negative straight leg raising and Lasegue's sign, no atrophy of the limbs, and no ankylosis of the thoracolumbar spine.  Range of motion testing of the thoracolumbar spine revealed forward flexion to 50 degrees with pain at 50 degrees, extension to 0 degrees with pain at 0 degrees, right lateral flexion to 10 degrees with pain at 10 degrees, left lateral flexion to 15 degrees with pain at 15 degrees, right rotation to 15 degrees with pain at 15 degrees, and left rotation to 10 degrees with pain at 10 degrees.  Joint function was limited by pain with pain having the major functional impact and not additionally limited by fatigue, weakness, lack of endurance or incoordination following repetitive use.  No additional degree of limitation was noted upon repetitive range of motion.  The examiner found that the lumbar spine sensory function was impaired most likely due to the sciatic nerve.  The VA examiner noted in his diagnosis that the Veteran now had nerve findings and subjective factors included a long history of back pain while the objective factors included pain-limited range of motion, neurologic findings, reduced lumbar lordosis, abnormal posture and gait and the use of a cane.  He concluded that the effect of the condition on the Veteran's usual occupation was pain with standing and walking and the effect of the condition on the Veteran's daily activity included pain with exercise, standing, walking and dressing.  The VA examiner also specified that the Veteran's erectile dysfunction should not be added to the diagnosis as the symptoms described do not seem significant and were considered normal for his age.  

In October 2009, the Veteran's gait was noted to be normal and his range of motion findings included flexion to 80 degrees.

The Veteran underwent surgery on his lumbar spine in January 2010, including a screw fixation, bone grafts and laminectomies of the thoracic and lumbar spine.  

Private medical records from January 2010 reflect findings of limitation of lumbar range of motion due to pain and stiffness, paraspinous spasm and tenderness, and pain radiating to the lower extremities.  The Veteran reported that he walked with a limp and when pain was severe he had to crawl to the bathroom.  

In a February 2010 letter, a private physician reported that the Veteran had surgery, a T10 to S1 laminectomy, and that he was unable to participate in any physical examinations, including range of motion testing at this time.  In addition, he was restricted with lifting, pushing, pulling, bending, twisting, sitting, standing and walking and the restrictions would remain in effect for one year post operative.  

February 2010 and March 2010 private medical records noted that the Veteran's lumbar spine range of motion was limited.  In April 2010, the Veteran's range of motion of the lumbar spine was noted to be limited but improved and he was doing well with the lumbar spinal fusion.  

In a July 2010 private medical record, the Veteran was assessed under the Oswestry Disability Index Score which indicated a disability score of 18 or 0.36 percent, reflecting minimal disability.  His ambulation and gait were normal, no back spasm was found and the range of motion reflected findings of flexion to 70 degrees, extension to 30 degrees, and lumbar rotation on the right and left to 45 degrees.  The physician noted that the Veteran was to continue physical therapy since his symptoms were improving.  

In a January 2011 private medical report, the Veteran reported his back was pretty good and he had a normal gait. 

In a January 2011 fee-basis VA examination, the Veteran was evaluated for both the cervical and lumbar spine disabilities and reported his current symptoms of the lumbar spine included limitation in walking up to approximately 200 yards in 10 minutes, stiffness, fatigue, spasms, decreased motion, paresthesia, numbness and weakness of the spine, leg and foot.  He experienced no falls, bowel problems, erectile dysfunction or bladder problems due to his spine condition.   Pain reportedly was in the lower back, occurred constantly and traveled up and down the back.  Pain was described as moderate and could be exacerbated by physical activity, relieved bed by rest, medication and nerve block injections and the Veteran could function with medication.  During flare ups, he experienced functional impairment described as trouble with head turning.  The Veteran reported past surgery in January 2010 with residuals of limited ability to bend and move.  He reported that his condition in the past 12 months did not result in any incapacitation and the bone has never been infected.  

A physical examination of the lumbar spine revealed a linear 26 cm by 0.1 cm scar in the mid lumbar spine which was superficial with no underlying tissue damage, it was not painful and there were no findings of skin breakdown, inflammation, edema, keloid formation, disfigurement or limitation of motion or function.  The Veteran's gait and posture was within normal limits.  He required a cane for ambulation and was walking steady.  His low back pain was noted to warrant the use of the cane.  The thoracolumbar spine revealed no evidence of radiation pain on movement, muscle spasm was absent and lumbar spine tenderness was noted.  There was guarding on movement described as slow guarding flexion which produced an abnormal gait.  Spinal contour was preserved although there was tenderness and guarding.  No weakness was found and there was normal muscle tone and musculature.  Straight leg raising and Lasegue's sign were negative.  There were no findings of atrophy of the limbs or ankylosis of the thoracolumbar spine.

Range of motion testing of the thoracolumbar spine revealed forward flexion to 63 degrees with pain at 63 degrees, extension to 24 degrees with pain at 24 degrees, right lateral flexion to 26 degrees with pain at 26 degrees, left lateral flexion to 28 degrees with pain at 28 degrees, right and left rotation to 30 degrees with pain at 30 degrees for each.  Joint function was not additionally limited by pain fatigue, weakness, lack of endurance, or incoordination following repetitive use.  Inspection of the spine revealed a normal head position with symmetry in appearance and symmetry of spinal motion with normal curves of the spine.  The VA examiner found that the lumbar spine sensory function was impaired most likely due to the superficial peroneal nerve and there were signs of lumbar intervertebral disc syndrome which did not cause any bowel, bladder or erectile dysfunction.  The VA examiner noted in his diagnosis that the Veteran's condition was active with subjective factors including low back pain and objective factors including lumbar spine tenderness and pain with limited range of motion.  He concluded that the there was no effect of the condition on the Veteran's usual occupation because he was retired and the effect of the condition on the Veteran's daily activity included no prolonged walking, standing, sitting, trouble with heavy lifting or head turning.  

In February 2011, a private physician noted the Veteran had recurrent back pain and claudication pain due to progressive L4-5 spondylolisthesis with neuroforaminal stenosis and that the Veteran was a candidate of extension of his fusion to L4-5.  

After a careful review of the evidence of record, both subjective and objective, the Board finds that the Veteran's degenerative joint disease with Grade II spondylolisthesis L5-S1 warrants no more than a 20 percent disability rating under Diagnostic Code 5237.  In making this determination, the Board notes that the evidence on file shows that the Veteran's lumbar spine disability is productive mainly of chronic pain and limitation of motion.  The evidence of record reflects chronic pain, at times, results in severe flare up episodes with limitation of activities.  Limitation of motion is demonstrated by findings of forward flexion of the thoracolumbar spine ranging from 50 to 80 degrees, with some additional limitation of joint function due to pain, fatigue, weakness, and lack of endurance on repetitive motion, causing an additional limitation joint function by zero (0) degrees.  The Board observes that the medical evidence of record also demonstrates residuals of the Veteran's lumbar spine disability including: stiffness, muscle spasm, guarding, tenderness, altered and abnormal gait and the use of a cane which are considered by the General Rating Formula for Diseases and Injuries of the Spine.  In this regard, the Board points out that the General Rating Formula applies to the area of the spine affected by residuals of injury or disease with or without symptoms such as pain (whether or not it radiates), stiffness, or aching.  Moreover, the 10 percent and 20 percent criteria under the General Rating Formula provide for muscle spasm, guarding, localized tenderness, vertebral fracture, abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  

Therefore, the Board finds that the Veteran's degenerative joint disease with Grade II spondylolisthesis L5-S1 more nearly approximates the criteria for a 20 percent disability rating, but no higher, under Diagnostic Code 5237.  This assignment of a 20 percent evaluation takes into consideration the DeLuca factors, wherein a higher rating may be assigned based on additional limitation of motion due to pain on use, including flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995).  The Board notes that joint function, while additionally limited by pain, fatigue, weakness, and lack of endurance on repetitive motion, caused zero degrees of additional limitation.  

While there is satisfactory lay and medical evidence of painful motion of the lumbar spine, the private and VA medical records throughout the duration of the appeal demonstrate range of motion studies with forward flexion limited at most to 50 degrees, with no additional degrees of limitation on repetitive motion, though additional limitation of function was noted.  Thus, the examination results, which included the impact of the Veteran's worsening pain and the functional loss associated therewith, did not show limitation of forward flexion to 30 degrees (or less) of the thoracolumbar spine or ankylosis of the thoracolumbar spine, and as such the record evidence does not more nearly approximate the applicable rating criteria for a 40 percent rating.  See 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a; Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, supra.

The Board has also considered the application of the criteria under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  While the Veteran reported having episodes of pain which required bed rest and reported in the September 2009 fee-basis VA examination that he was recommended bed rest by a physician, the medical evidence of record is absent of any findings in which a physician, VA or private, had prescribed the Veteran bed rest at any time.  With respect to these statements, the Board notes that the Veteran is competent to attest to his current symptomatology.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Board must, however, weigh a veteran's reports and lay statements against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board finds that these competent lay statements however, are not credible as they are inconsistent with the other evidence of record, including the Veteran's testimony during the April 2011 Travel Board hearing and the medical evidence of record.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  In this regard, the Board points out that that the Veteran testified in April 2011 that while he was confined to bed during incapacitating episodes, he was not prescribed bed rest by a physician for such and that, in hindsight, he should have consulted with a physician and gotten permission to stay in bed.  The Board also observes that the record is replete with private and VA medical evidence demonstrating the Veteran's complaints of painful flare-ups and episodes of his lumbar spine disability, however, the medical records do not reflect that he was prescribed bed rest by a physician for such.  See Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) ("in a merits context the lack of evidence of treatment may bear on the credibility of the evidence of continuity").  As the Board finds that the preponderance of the evidence shows that the Veteran did not experience incapacitating episodes which required prescribed bed rest for the application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, they are not afforded any probative value.  

Therefore, as there are no records of the need for bed rest and treatment, by regulation, there is no evidence of incapacitating episodes and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not applicable in this case.  38 C.F.R. § 4.71a (2010).

The Board has considered other applicable rating criteria for the assignment of separate disability ratings.  In light of the scar on the lumbar spine noted in the January 2011 fee-basis VA examination by QTC Medical Services, the Board finds that as the scar is not deep and nonlinear, superficial and nonlinear, unstable, painful, causes limitation of motion, or has any disabling effects, Diagnostic Codes 7801, 7802, 7803, 7804 and 7805 are inapplicable.  38 C.F.R. § 4.118 (2007), (2010).  

In addition, as noted above, the RO awarded separate 10 percent disability ratings for neuralgia of the left and right lower extremities, effective September 2, 2009 in a December 2009 rating decision.  Therefore the issue of the assignment of separate disability ratings for neurological manifestations in the lower extremities of the Veteran's lumbar spine disability is not before the Board at this time and, as the Veteran has not appealed the December 2009 decision, these issues are not on appeal before the Board.  The Board also acknowledges the Veteran's reports during the June 2008, September 2009 and January 2011 fee-basis VA examinations that he did not have any bowel or bladder symptoms.  Additionally, the September 2009 examiner concluded that the Veteran's reported erectile dysfunction was not due to his spine disability and considered normal for his age.  Therefore, the evidence of record reflects that there are no additional neurological manifestations of the Veteran's lumbar spine disability which would warrant separate disability ratings.  

All things considered, the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation higher than 20 percent at any time since the date of claim on April 11, 2008.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Veteran's disability has been no more than 20 percent disabling since that date, so his rating cannot be "staged" because the 20 percent rating represent his greatest level of functional impairment attributable to this condition since that date.

In summary, for the reasons and bases expressed above, the Board concludes that a disability rating in excess of 20 percent for degenerative joint disease with Grade II spondylolisthesis L5-S1 is not warranted at any time since the date of claim on April 11, 2008.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

Extraschedular Consideration

The Board notes that, while a claim for a total disability rating based upon individual unemployability (TDIU), has been raised by the Veteran during the pendency of this appeal, entitlement to a TDIU rating will not be considered as part of the determination of the appropriate disability rating for the service-connected degenerative joint disease with Grade II spondylolisthesis L5-S1 currently on appeal.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  In this regard, the Board finds that, although the Veteran does not meet the criteria for a TDIU under 38 C.F.R. § 4.16(a) such that extraschedular consideration under 38 C.F.R. § 4.16(b) should be considered, the Veteran reported in his November 2008 claim for TDIU that both his knees and spine prevent him from securing or following any substantially gainful occupation.  Therefore, as the claim for TDIU includes consideration of service-connected disabilities which are not currently on appeal before the Board, namely the bilateral knees, the Board finds that this issue is properly before the RO, which deferred a decision on this matter in December 2009, pending the Board's decision on the issue of entitlement to a disability rating in excess of 20 percent for degenerative joint disease with Grade II spondylolisthesis L5-S1.  

As a final matter, the Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The determination of whether a veteran is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three step inquiry:  (1) threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate; if the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate and no  referral is required; (2) if the rating schedule is inadequate, then the Board should determine whether the veteran's exceptional disability picture exhibits factors such as marked interference with employment and frequent periods of hospitalization; (3) when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology from his degenerative joint disease with Grade II spondylolisthesis L5-S1 and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule.  In this regard, the Board notes that the Veteran's complaints of pain causing limitation of activity and the findings of limitation of motion, stiffness, muscle spasm, tenderness, and abnormal gait requiring the use of a cane are considered in the applied rating criteria which accounts for limitation of motion with or without symptoms of pain (whether or not it radiates) generally and includes muscle spasm, guarding, localized tenderness, vertebral fracture, abnormal gait, or abnormal spinal contour in the criteria for 10 and 20 percent disability ratings.  As such, the assigned schedular evaluation is, therefore, adequate.  See id.  Consequently, referral for extraschedular consideration is not warranted.


ORDER

A disability rating in excess of 20 percent for degenerative joint disease with Grade II spondylolisthesis L5-S1 is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


